Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 3-4 are withdrawn as non-claims; Claims 1-2 and 5-20 remain for examination, wherein claim 1 is an independent claim. There is no amendment since last office action dated 11/24/2020.

Information Disclosure Statement
The information disclosure statements (IDS) filed on 3/05/2021 has been entered.

Previous Rejections/Objections
Previous rejection of Claim(s) 10 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 3/5/2021.
In view of the Applicant’s IDS filed on 3/5/2021, a new ground rejection is added as following:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6-7, 11-13, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. As pointed out in the previous office action dated 11/24/2020, the term "about" in claims 4, 6-7, 11-13, and 16-18 is a relative term which renders the claim indefinite. The term "about” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Proper amendment is necessary.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-2, 5-8, and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (NPL: Preparation of silver dendritic nanoparticles using sodium polyacrylate in aqueous solution, Chemistry Letters Vol.33, No.2 (2004), pp.118-119. Listed in IDS filed on 3/6/2020, thereafter NPL-1) in view of Kuo et al (NPL: Formation of silver nanoparticles under structures amino groups in pseudo-dendritic poly(allylamine) derivative, J.Phys.Chem. B 2003, 107, pp11267-11272, listed in IDS filed on 3/6/2020, thereafter NPL-2).
NPL-1 in view of NPL-2 is applied to the instant claims 1-2, 5-8, and 13-19 for the same reason as stated in the previous office action dated 11/24/2020.

Claim(s) 9-12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL-1 in view of NPL-2, further in view of Pollini et al (US-PG-Pub 2019/0218707 A1, thereafter PG’707).
NPL-1 in view of NPL-2 and PG’707 is applied to the instant claims 9-12 and 20 for the same reason as stated in the previous office action dated 11/24/2020.

 Claim(s) 1-2, 5-8, and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL-1 in view of Kozicki (WO 2019/210129A1, listed in IDS filed on 
Regarding claim 1, NPL-1 teaches manufacturing process for silver dendritic nanoparticles (Abstract, Fig.1 and conclusion of NPL-1). NPL-1 teaches preparing the dendritic nanoparticles by applying at room temperature comprising: silver ions (AgNO3 solution), ascorbic acid as reducing agent, PAA polymer as a protective agent in an aqueous solution, and may be assisted by UV irradiation (Abstract, page 118, left column, 3rd paragraph, and Fig.1-2), which reads on the manufacturing process for forming dendritic silver particles combining silver ions, reducing agent, polymer in an aqueous solution to form a precursor solution, and irradiating the precursor solution with UV irradiation as recited in the instant claim. Although NPL-1 teaches applying different polymer, for example PSSS, PVP, and/or PAM to replacing PAA (Page 119, left Col. Last paragraph of NPL-1), NPL-1 does not specify polymer comprising amine group as recited in the instant claim. US’000 teaches a manufacturing process of the formation and use of dendritic structures with a typical multi-branching, tree-like form (Abstract, Fig.1-2, 5, 7, 21-22, 32, 37-38, and 44-47, and claims of US’000) including silver ion (Fig.2, claim 2, Col.5, lns.24-36, Col.8, lns.31-40, Col.19, Ln.38-47 of US’000) and applying the electrolyte material to the substrate can include immersing the substrate 
Regarding claim 2, NPL-1 teaches preparing the dendritic nanoparticles by applying ascorbic acid as reducing agent (Abstract and experimental process on page 118 right column of NPL-1), which is an organic acid.
Regarding claim 5, US’000 teaches a manufacturing process of forming Ag particles under structural groups including polyamides (Cl.14, cl.5, Col.63-67, and Col.40, ln.60 - Col.41, ln.5 of US’000), which is same polymer as recited in the instant claim.
l of 1M NaOH solution to accelerate the reduction rate (Page 118, right Column, 2nd paragraph of NPL-1), which is a strong base solution—pH about 12-13 as recited in the instant claim.
Regarding claim 7, US’000 teaches a manufacturing process of forming Ag particles under structural groups including polyamides (Cl.14, cl.5, Col.63-67, and Col.40, ln.60 - Col.41, ln.5 of US’000) and US’000 specify adjusting Ag ions concentration in solution (Col.46, lns.5-15 of us’000), which reads on the claimed molar ratio as recited in the instant claim. 
Regarding claim 8, NPL-1 teaches preparing the dendritic nanoparticles by applying at room temperature without protect atmosphere (Abstract and experimental process on page 118 right column of NPL-1).
Regarding claims 13-14, NPL-1 provides silver dendritic nanoparticles pictures in Fig.1, which reads on the claimed limitation in the instant claims.   
Regarding claim 15, NPL-1 in view of US’000 teaches manufacturing the same silver dendritic nanoparticles applying the same Ag+ with the same reducing agent and same polymer as protective agent, reduced under the same UV radiation under the same ambient conditions as recited in the instant invention, the 
Regarding claims 16-19, NPL-1 specify changing precursor composition to change the dendritic dimensions (Fig.1 of NPL-1), which includes the similar dendritic dimensions as claimed in the instant claims. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to control the precursor composition to obtain the desired dendritic structure since NPL-1 teaches the same manufacturing process for Ag dendritic structure throughout whole disclosing range.

Claim(s) 9-12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL-1 in view of US’000, further in view of PG’707.
Regarding claims 9-12, NPL-1 teaches preparing the dendritic nanoparticles assisted by UV irradiation (page 118, left column, 3rd paragraph, of NPL-1). NPL-1 in view of US’000 does not specify detail of UV radiation. UV radiation time (cl.9-10), wavelength band (cl.11), and UV output power (cl.12) are recognized as UV operation parameters, which can be adjusted according to the reduction requirement. This point is demonstrated by PG’707. PG’707 teaches a manufacturing process of depositing silver onto a substrate using a dilute silver salt solution and reduced by UV light (Title, abstract, and  …the coated substrate is exposed to ultraviolet radiation at an intensity and for a time sufficient to reduce the Ag.sup.+ to elemental silver. The source of the ultraviolet radiation can be a UV lamp (fluorescence or incandescent lamp) or a UV laser (laser source with different lenses such as line effect lens). In certain embodiments, a radiation power range between 20 W/m.sup.2 and 10000 W/m.sup.2 can be used with an exposure time between 5 sec and 30 minutes, and a wavelength between 285 and 400 nm.” (par.[0037] of PG’707), which is close or overlap all of the claimed parameters including UV radiation time (cl.9-10), wavelength band (cl.11), and UV output power (cl.12). Overlapping in parameters creates prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the UV operation parameters from the disclosures of PG’707 in the process NPL-1 in view of US’000 in order to obtain the sufficient to reduce of Ag particles (par.[0037] of PG’707).
Regarding claim 20, PG’707 teaches applying optimizing UV operation parameters in order to obtain sufficient to reduce of Ag particles (par.[0037] of PG’707). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the UV operation parameters from .
Response to Arguments
Applicant’s arguments to the art rejection to claims 1-2 and 5-20 have been considered but they are not persuasive.
The Applicant’s argument has been summarized as following
1, Regarding the argument to the rejection of Claims 4, 6-7, 11-13, and 16-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, the Applicant argues that “about” in the instant claims would have understood by the ordinary skill in the art to correspond to the magnitude of experimental error or accuracy of a measurement.
2, Kuo et al (NPL-2) discloses the stabilizing effects of PAA and PAA(EI)a to prevent silver particles from agglomeration and provides particle size in single digit of nm, which different to the purpose of forming dendritic Ag nano particles (400-500nm).
In response
Regarding the argument 1, it is noted that there is no any disclosure in the instant claim to provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “The magnitude of experimental error or accuracy of a measurement” argument has no literal support. 
Regarding the argument 2, Firstly, NPL-2 teaches a manufacturing process of forming Ag particles under structural amino groups in pseudo-dendritic poly(allylamine) 
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 3/5/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734